1st Quarter 2011 Earnings Call November 11, 2010 Disclaimer This presentation may contain statements that relate to future events and expectations and, as such, constitute "forward -looking statements" within the meaning of the federal securities laws. These statements can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions. These statements are based on management’s current expectations and assumptions about the industries in which Globe operates. Globe disclaims any intention or obligation to update publicly any forward-looking statements, whether in response to new information, future events or otherwise, except as required by applicable law. Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, those risks and uncertainties described in Globe’s most recent Annual Report on Form 10-K, including under “Special Note Regarding Forward-Looking Statements” and “Risk Factors” and Globe’s quarterly reports on Form 10-Q. These reports can be accessed through the “Investors” section of Globe’s website at www.glbsm.com. All references to “MT” or “tons” mean metric tons, each of which equals 2,204.6 pounds. 1st Quarter 2011 Financial Highlights 1 nSales increased 30% from the prior year despite planned maintenance outages at our Niagara Falls, Selma and Alloy plants. nSales and shipments were both down 6% in the quarter from the immediately preceding quarter as a result of the planned maintenance outages. nEBITDA and DEPS, prior to identified items, were down modestly from the immediately preceding quarter due to the reduction in shipments from the planned maintenance outages. nWe had a modest increase in the average selling price of silicon metal due realization of the rising market prices on the small volume of material we currently sell at spot pricing. 1st Quarter 2011 Reported Results 2 1st Quarter 2011 Special Items 3 Sequential Pro Forma Adjusted Income Statement Summary 4 1st Quarter 2011 Sequential Pro Forma Sales Bridge 5 1st Quarter 2011 Sequential Pro Forma EBITDA Bridge 6 1st Quarter 2011 Cash Flow Overview 7
